Citation Nr: 1119403	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-33 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2010) based upon convalescence from a December 2008 left thumb interphalangeal joint fusion.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In that decision, the RO denied entitlement to a temporary total rating for convalescence following treatment for a service-connected left thumb disability.  Jurisdiction over the Veteran's claim has remained with the RO in Detroit, Michigan.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evidence associated with the Veteran's claims file, including a February 2009 VA examination report, reveals that he has received Social Security Administration (SSA) disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

An April 2005 SSA inquiry by the AOJ reflects that the Veteran was granted SSA disability benefits beginning in February 2004.  It is not clear whether there are relevant SSA records.

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id.

Extensions of one, two, or three months beyond the initial three months may be made by applying the same criteria.  Id.

The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 297 (1995). 
The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

The Veteran is service-connected for, among other things, a left thumb laceration scar, effective from May 1, 1973 and limitation of movement of the left thumb with degenerative arthritis, effective from November 5, 2008.  He contends that he is entitled to a temporary total rating for a period of convalescence following December 2008 left thumb surgery.

The Veteran underwent a left thumb interphalangeal joint fusion to treat a chronic flexor pollicis longus rupture with hyperextension deformity.  A bulky dressing and splint were applied over the thumb following the surgery.  The Veteran tolerated the procedure well, there were no drains placed, and no complications were noted.  He was discharged to home, given a prescription for analgesics, and was asked to keep the thumb clean and dry and the dressing intact.

A post-operative examination report from Dr. Jacobson dated 13 days following the December 2008 surgery indicates that the Veteran reported no complaints.  His sutures were removed, the wound was benign, the left thumb was minimally swollen, and there was excellent metacarpophalangeal joint motion.  X-rays revealed an indwelling screw, good approximation of the fusion site, and a second pin preventing rotation.  Overall, the Veteran was doing very well and was fitted with a tip protector to be used only for light activities.

A February 2009 VA examination report reveals that the Veteran reported that he experienced left thumb pain, which was worse than before the December 2008 surgery, but that he was told that there would be less discomfort following recovery from the surgery.

It was reported that limitations were more severe at the time of the February 2009 VA examination because the Veteran was still in a post-operative recovery state and was healing. However, the examiner who conducted the examination noted that the Veteran would still experience significant loss of function of the thumb even after maximal healing had taken place.  The February 2009 examination report suggests that the Veteran's thumb surgery may have required a period of convalescence, but does not indicate when the period of convalescence would end.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2010). 

Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly this case is REMANDED for the following:

1.  The agency or original jurisdiction (AOJ) should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  The examiner who conducted the February 2009 examination should be asked to review the claims folder and provide an opinion as to whether the left thumb interphalangeal joint fusion performed in December 2008, required a period of convalescence, and if so, when the period of convalescence would have ended.  

If further examination or testing is needed, this should be undertaken.  If the examiner who performed the February 2009 examination is unavailable, the Veteran should be afforded a new examination to obtain the necessary opinions.

The examiner should provide a rationale for the opinion.  

3.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case; before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




